Citation Nr: 1015037	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bronchial asthma, currently evaluated 30 
percent disabling.

2.  Entitlement to service connection for bilateral hip 
avascular necrosis, claimed as secondary to service-connected 
bronchial asthma medication.

3.  Entitlement to a total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1977 to February 1986. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of multiple rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  Each will be discussed immediately 
below.  

Procedural history

Service connection for asthma was awarded by the RO in a May 
1986 rating decision; a 10 percent disability rating was 
assigned, effective February 28, 1986.  In April 1987, the RO 
increased this rating to 30 percent disabling, also effective 
February 28, 1986.

In August 2002, the Veteran claimed entitlement to an 
increased disability rating greater than 30 percent for his 
service-connected asthma disability.  The RO denied this 
claim in a June 2003 rating decision.  The Veteran disagreed 
and perfected an appeal as to that issue. 

The Board remanded the Veteran's increased rating claim in 
November 2006 and in September 2008 so that additional 
records could be obtained.  Such has been achieved, and the 
Veteran's asthma claim has been most recently readjudicated 
by the Appeals Management Center (AMC) in a December 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate review.  

With respect to the Veteran's TDIU and bilateral hip claims, 
the Board notes that the RO denied the Veteran's claim for 
TDIU in a July 2007 rating decision, and denied the Veteran's 
bilateral hip service-connection claim in a December 2008 
rating decision.  The Veteran disagreed with both of these 
decisions and perfected appeals as to these issues as well. 
All three of the Veteran's appeals have been merged for the 
sake of economy.  In so doing, the Veteran's temporary files 
have been merged with his primary claims file.  It is unclear 
whether the agency of original jurisdiction (AOJ), in 
adjudicating the Veteran's asthma claim, was able to consider 
all of the evidence in the Veteran's temporary claims file 
before issuing its most recent December 2009 SSOC.  In that 
connection, the AOJ specifically asked the Veteran if he 
would like to waive consideration of such evidence by the 
AOJ.  In February 2010, the Veteran's representative 
specifically indicated that the Veteran wished to waive RO 
consideration over the evidence that was not currently in his 
claims file, and requested that the evidence in his temporary 
files be forwarded to the Board for its review.  See the 
February 5, 2010 Report of Contact.  

Accordingly, initial review of the evidence contained in the 
Veteran's temporary file in the adjudication of the Veteran's 
asthma claim has been waived.                 See 38 C.F.R. § 
20.1304 (2009).

Issues not on appeal

In the above-referenced July 2007 rating decision, the RO 
denied the Veteran's increased rating claims for his service-
connected coronary artery disease, and his service-connected 
hypertension.  To the Board's knowledge, the Veteran has not 
disagreed with these decisions. Accordingly, they are not in 
appellate status.         See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A.         § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The recent medical evidence of record demonstrates forced 
expiratory volume (FEV-1) measurements of 78 percent of 
predicted value and FEV-1/forced vital capacity (FVC) 
measurements of 94 percent of predicted value.
2.  The evidence of record does not demonstrate that the 
Veteran requires at least monthly visits to a physician for 
care of asthma exacerbations.

3.  The Veteran currently uses inhalational therapy to treat 
his service-connected bronchial asthma; the evidence does not 
demonstrate that the Veteran requires at least three courses 
of systemic (oral or parenteral) corticosteroids per year.  

4.  The evidence does not show that the Veteran's service-
connected bronchial asthma is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

5.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
bilateral hip disability and his military service.

6.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
bilateral hip disability and his service- connected asthma.

7.  The evidence of record is in equipoise as to whether the 
Veteran's service-connected disabilities render him unable to 
secure and follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected bronchial asthma have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009). 

3.  The Veteran's bilateral hip disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The Veteran's bilateral hip disability is not caused or 
aggravated by his service-connected asthma.  38 C.F.R. §3.310 
(2009).

5.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating greater than 
30 percent for his service-connected bronchial asthma.  He 
also claims entitlement to service connection for a bilateral 
hip disorder, and entitlement to TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's asthma claim in November 2006 and September 2008 
for further evidentiary development.  In particular, the 
Board instructed the AOJ in November 2006 to obtain the 
Veteran's Social Security Administration (SSA) records, as 
well as updated VA treatment records, and to incorporate each 
set of records into the Veteran's claims file.  Although 
additional VA treatment and SSA records were identified and 
obtained, the Veteran subsequently indicated that some of his 
SSA records were still outstanding. 

Accordingly, in September 2008, the Board remanded the 
Veteran's claim a second time so that the remaining SSA 
records could be obtained.  Additionally the AOJ was to 
request medical records and documentation from the Office of 
Personnel Management (OPM).  The AOJ was then to readjudicate 
the Veteran's asthma claim. 

The Veteran's updated OPM and SSA records were obtained and 
incorporated with the Veteran's claims folder.  As noted 
above, the AMC readjudicated the Veteran's asthma claim in a 
December 2009 SSOC.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for an increased disability rating in a 
letter from the RO dated November 22, 2006, including 
evidence showing that "your service-connected condition has 
gotten worse."  The letter also informed the Veteran that a 
disability rating from 0 to as much as 100 percent is 
assigned by using a schedule for evaluating disabilities, and 
that VA considers the nature and symptoms of the condition, 
the severity and duration of the symptoms, and their impact 
upon employment.  The letter also provided examples of the 
types of evidence the Veteran could submit in support of his 
increased rating claim, to include information about on-going 
treatment records, recent SSA determinations, statements from 
employers, and lay statements from other people.  
The Board notes that the case of Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Any error relating to these 
notice elements is harmless.

With respect to the Veteran's TDIU claim, the Veteran was 
informed in a letter dated November 14, 2006 of the necessity 
of evidence "that your service-connected disability or 
disabilities are sufficient, without regard to other factors, 
to prevent you from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment."  The Veteran was also informed that an award of 
TDIU required one service-connected disability ratable at 60 
percent or more; or two or more service-connected 
disabilities, at least one ratable at 40 percent with a 
combined disability rating of 70 percent or more.  

Additionally, the Veteran was informed of the evidentiary 
requirements to substantiate a claim for secondary service 
connection in a letter from the RO dated April 2, 2008 
including evidence that "[y]our service-connected disability 
either caused or aggravated your additional disability."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in multiple letters during 
the course of the Veteran's appeal, to include the above-
referenced November 2006 and April 2008 letters.  
Specifically, the Veteran was advised in the letters that VA 
is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA Medical Centers.  
The letters indicated that a VA medical examination would be 
scheduled if necessary to adjudicate his claims.  With 
respect to private treatment records, the letters informed 
the Veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the November 14, 2006 and the April 2008 letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The November 14, 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the November 2006 and April 2008 letters from the 
RO.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
increased rating claim.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the November 22, 
2006 VCAA letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in December 2007 and December 2009 
SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.   See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records, post-service VA and private treatment 
records, a Postal Service employment record, SSA records, and 
OPM records.  

In a recent statement, the Veteran appears to assert that the 
VA did not obtain VA records indicating treatment for hip 
problems in 2006.  See the Veteran's June 2009 VA Form 9.  
However, these records are already of record.  The Veteran 
himself submitted copies of these VA treatment records with 
his December 2008 statement, and multiple copies are found 
elsewhere in the record.  Accordingly, no additional 
development to obtain these records is necessary.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in September 2002, January 2006, June 2007, September 2008, 
and July 2009.  The reports of these examinations reflect 
that each examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009). 

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and he has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
Veteran has declined the opportunity for a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected bronchial asthma, currently evaluated 30 
percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Veteran's bronchial asthma is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6602 [bronchial asthma] 
(2009).  Diagnostic Code 6602 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the diagnosed disability in the Veteran's 
case [asthma].

Neither the Veteran, nor his representative, has requested 
that another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 6602.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6602 [asthma, bronchial] provide as follows:

100 % FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

60 % FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.
30% FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.

See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).

Analysis

Schedular rating

The Veteran's asthma is currently rated 30 percent disabling.  
As outlined above, to obtain the next higher disability 
rating (60 percent), the Veteran would have to exhibit a FEV-
1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  These criteria are disjunctive.

The Veteran's pulmonary function test (PFT) values do not 
fall within the prescribed ranges for an increased rating.  
PFT scores taken during the course of the Veteran's appeal 
are listed in the chart below.  


FEV-1
FEV-1/FVC
VA PFT Test - 4/8/08 
[See the July 2009 VA heart 
exam report]
78% 
94% 
VA Asthma Exam - 6/15/07
77% pre-drug
85% post-drug
93% pre-drug
100% post-
drug
VA Med. Center PFT - 12/30/05
75% pre-drug
63% post-drug
93% pre-drug
93% post-drug
VA PFT Consult - 9/19/02
96% pre-drug
94% pre-drug

As demonstrated above, at no time during the appeal period 
has the Veteran's PFT scores demonstrated FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent 
predicted.  Accordingly, the Veteran's PFT testing results 
alone do not warrant an increased disability rating from 30 
to 60 percent.
With respect to the frequency of the Veteran's treatment, the 
record also fails to show that the Veteran has at least 
monthly visits to a physician for required care of 
exacerbations.  Although the Veteran stated in February 2005 
that he sees his physician at least "twice a month for 
asthma," a review of the medical evidence of record does not 
show that the Veteran sought treatment for, or experienced 
asthma exacerbations twice a month, or even monthly.  

Indeed, the June 2007 VA examiner pertinently noted that the 
Veteran was last seen by a pulmonologist for exacerbated 
asthma three months before, in March 2007.  Prior to that, 
the Veteran last sought treatment for exacerbated asthma 
almost a year before, in April 2006.  See the June 2007 VA 
examiner's report, page 2. Significantly, at the January 2006 
VA examination, the Veteran himself indicated that he only 
"sees his doctor about every 2 to 3 months," and did not 
distinguish whether such was specifically for asthma 
exacerbation, or for other service-connected or nonservice-
connected disabilities.  See the January 2006 VA examiner's 
report, page 2.  

Crucially, no medical evidence of record suggests that the 
Veteran visits his physician at least monthly for asthma 
exacerbations.  The Board notes that most recently, the 
January 2009 VA examiner indicated that the Veteran has 
asthma attacks "of a severity level of one per year 
resulting in hospitalization and daily minor attacks w[h]ere 
he anxiously needs to use his inhaler."  The Board wishes to 
make clear that it in no way disbelieves that the Veteran 
experiences the effects of his asthma disability on a daily 
basis.  However, the evidence of record, when analyzed as a 
whole, does not reflect that the Veteran experienced and 
sought treatment for asthma exacerbations at least once a 
month.  

Moving next to medication, the record documents the Veteran's 
daily use of multiple medications, including an albuterol 
inhaler and other inhaled corticosteroids.  However, there is 
no medical evidence that the Veteran requires intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.   

The Veteran has in essence argued that since steroids are 
present in all his inhalers, there is evidence of record 
demonstrating that he requires courses of steroids at least 
three times per year.  See the Veteran's December 12, 2008 
Statement in Support of Claim.  Crucially however, Diagnostic 
Code 6602 distinguishes between "inhalational" therapy and 
"systemic" therapy.  Specifically, if no more than 
"inhalational" therapy is required, a 10 or 30 percent 
disability rating is assigned.  If treatment requires 
"systemic" therapy, higher ratings are assigned depending 
on frequency of use.

By its own language, Diagnostic Code 6602 indicates that 
bronchial asthma treated by inhalational therapy alone is 
rated differently than those requiring non-inhalational, 
systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 
411, 2006 WL 2797153 (Vet. App. 2006) ["DC 6602 clearly 
makes a distinction between the intermittent or daily use of 
systemic corticosteroids and the intermittent or daily use of 
inhaled corticosteroids"].  Indeed, the Court in LaPointe 
affirmed the Board's previous finding that Diagnostic Code 
6602 "requires, among other things, the systemic use of oral 
or parenteral, not inhaled, corticosteroids to qualify for a 
rating higher than 30[%]."  See id.  [The Board acknowledges 
that LaPointe is a non-precedential decision, but notes that 
a non-presidential decision may be cited "for any 
persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).]

The Board recognizes that the Veteran has been prescribed an 
oral steroid [prednisone] or an IV steroid at times during 
the pendency of this appeal.                See the Veteran's 
December 12, 2008 Statement in Support of Claim.  However, 
such has not been prescribed frequently enough [three or more 
times in a one-year time frame] to warrant a 60 percent 
disability rating.  The Veteran's treatment records 
demonstrate that the Veteran was prescribed an oral or IV 
steroid in June 2002, August 2002, July 2003, April 2005, 
April 2006, and March 2007.  See the Veteran's June 13, 2002 
VA Primary Clinic Note; August 6, 2002 VA Addendum to ER 
report; July 12, 2003 Discharge Summary from treatment at 
S.M.H.; April 26, 2005 VA Addendum Report; April 27, 2006 
Discharge Summary from S.M.H.; and March 19, 2007 VA Pharmacy 
Counseling Discharge Note.  

Indeed, the January 2006 VA examiner pertinently stated that 
the Veteran "requires oral prednisone about 1 to 2 times per 
year on a tapering dose due to exacerbations."  Similarly, 
the June 2007 VA examiner indicated that there were only 
"two times the veteran has had oral Prednisone in the last 
year for exacerbated asthma."  Finally, the Veteran 
specifically told the September 2008 VA examiner that he was 
hospitalized on average once a year for asthma flare and 
given prednisone."  See the January 2006, June 2007 and 
September 2008 VA examiner's reports respectively.   

In sum, the cumulative medical evidence demonstrates that the 
Veteran exhibits PFT results consistent with a 30 percent 
disability rating, requires treatment on a less than monthly 
basis, and requires the regular use of inhalational therapy 
without systemic corticosteroids at least three times per 
year.  Accordingly, the Board finds that the Veteran's 
medical history is consistent with a 30 percent rating. See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).  A 60 percent 
rating for the service-connected asthma is therefore not 
warranted.  The Board additionally observes that there is no 
medical evidence which suggests that a 100 percent disability 
rating is assignable.

For reasons and bases expressed above, the Board concludes 
that a schedular rating in excess of the currently assigned 
30 percent for the Veteran's service-connected bronchial 
asthma is unwarranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The RO has rated the Veteran's bronchial asthma 30 percent 
disabling from February 1986 and all times thereafter.  The 
Veteran's claim for an increased disability rating for his 
service-connected asthma was filed in August 2002.  The 
question to be answered by the Board, therefore, is whether 
any different rating should be assigned for the relevant time 
period under consideration, August 2001 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's asthma was 
more or less severe during the entire period under 
consideration.  Indeed, it does not appear that the Veteran's 
symptomatology differed appreciably from August 2001 to 
present day.  As noted above, during this time period, the 
Veteran's PFT test results remained above the threshold 
warranting a 60 percent disability rating, and the Veteran's 
treatment has predominantly consisted of inhalational 
therapy.  Although the Veteran was prescribed with an oral 
systemic steroid on occasion during the appeal period, these 
steroids were not prescribed as frequently as three times in 
any one year period.  Accordingly, the staged ratings are not 
warranted in this case.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.  

According to VA regulations, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's bronchial 
asthma.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the evidence demonstrates that the 
Veteran's asthma manifests in symptomatology treatable with 
daily inhalational therapy, without intermittent use of 
systemic (oral or parenteral) corticosteroids.  Such 
symptomatology is specifically contemplated under the asthma 
disability rating criteria for the currently-assigned 30 
percent rating.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.

The Board therefore has determined that referral of the 
Veteran's bronchial asthma for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
greater than 30 percent for the Veteran's service-connected 
bronchial asthma are not met.  A preponderance of the 
evidence is against the claim.  Therefore, the benefit sought 
on appeal is denied.

2.  Entitlement to service connection for bilateral hip 
avascular necrosis, claimed as secondary to service-connected 
bronchial asthma medication.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus or relationship between the claimed in-service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Secondary service connection

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) evidence 
of a current disability; (2) a service-connected disability; 
and (3) evidence of a relationship or nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Board initially notes that the Veteran has not claimed 
that his current bilateral hip disability is a direct result 
of his military service, and there is nothing in the record 
which so suggests.  Instead, he contends that the claimed 
condition is secondary to medication [steroids] taken to 
treat his service-connected bronchial asthma.  See, e.g., the 
Veteran's March 2008 Statement in Support of Claim; see also 
the Veteran's July 2008 Statement in Support of Claim 
[asserting that his hip problems were "due to steroids given 
. . . for asthma . . . ."]  

The Board notes, however, that the RO adjudicated the 
Veteran's claim on both a direct and secondary basis.  See 
the June 2009 statement of the case, page 16.  In that 
connection, the Board's inquiry will similarly include 
analysis as to both direct and secondary service connection, 
as doing so does not prejudice the Veteran.                  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to current diagnosis, it is undisputed that the 
Veteran has a bilateral hip disability, namely bilateral hip 
avascular necrosis, status post bilateral hip arthroplasty.  
See, e.g., the September 2008 VA examiner's report; see also 
the Veteran's February 14, 2008 VA Orthopedic Surgery 
Outpatient Consult. 
Element (1) of both Hickson and Wallin is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records contain no 
complaints of, treatment for, or diagnosis of any disability 
or injury affecting the Veteran's hips, and the Veteran does 
not so contend.  Indeed, the Veteran has stated that his hip 
problems began after being discharged from S.M.H. in April 
2006, approximately 20 years after his separation from 
service.  See the Veteran's July 2008 Statement in Support of 
Claim.  Accordingly, in-service disease or injury of the hips 
is not shown, and Hickson element (2) is unsatisfied.  The 
Veteran's direct service-connection claim therefore fails on 
this basis.  

The record however clearly demonstrates that the Veteran was 
awarded service connection for bronchial asthma.  Wallin 
element (2), service-connected disability, is accordingly 
satisfied.  

Turning to crucial Hickson/Wallin element (3), the question 
presented in this case, i.e. the relationship, if any, 
between the Veteran's hip disability and his military service 
or his service-connected asthma is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

On a direct basis, there is no medical evidence of record 
indicating that the Veteran's current bilateral hip 
disability is related to any in-service hip injury or 
disease, and the Veteran does not so contend.  Indeed, in the 
absence of any hip injury or disease in service, such opinion 
would appear to be an impossibility.  Hickson element (3) is 
unsatisfied, and the Veteran's direct service connection 
claim fails on this basis as well.  

However, on a secondary basis, the record on appeal contains 
conflicting medical nexus opinions.  Arguably in the 
Veteran's favor is the opinion of Dr. W.P.M., a VA staff 
physician, who noted in February 2008 that the Veteran's 
bilateral avascular necrosis was "probably associated with a 
respiratory problem."                 See the Veteran's 
February 14, 2008 VA Orthopedic Surgery Outpatient Consult.  

In contrast, the September 2008 VA examiner specifically 
determined, upon review of the Veteran's medical history and 
examination of the Veteran, that "it is less likely than not 
. . . that periodic treatment with steroids for short bursts 
caused or aggravated diagnosed avascular necrosis."  See the 
September 2008 VA examiner's report, page 4.  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinion of the September 2008 VA examiner to be of greater 
probative value than the opinion of record to the contrary.

Crucially, Dr. W.P.M failed to include any clinical rationale 
as to why or how the Veteran's avascular necrosis is 
associated with his asthma.  Opinions such as Dr. W.P.M.'s 
that are proffered without any supporting rationale are 
afforded little, if any, probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

Unlike Dr. W.P.M., the September 2008 VA examiner 
specifically articulated the clinical bases for his 
conclusion that it is "less likely as not" that the 
Veteran's hip disability was caused or aggravated by his 
periodic steroid treatment for asthma.  In particular, to 
support his conclusion the VA examiner first outlined what 
the current medical studies are saying about the relationship 
between steroid treatment and the development of 
osteonecrosis.  Based on these studies, the VA examiner 
pertinently determined that the "overall incidence of 
developing osteonecrosis as a consequence of steroid therapy 
is very low."  See the September 2008 VA examiner's report, 
page 4.  


The VA examiner further explained:

Patients with prolonged high doses of glucocoricoids 
appear to be at the greatest risk of developing 
osteonecrosis; however, these patients often have 
multiple other risk factors. . . .  Most studies have 
found that the risk is low (less than 3 percent) in 
patients treated with doses of prednisone less than 15 
to 20 mg/day. 

Excessive alcohol use and the development of 
osteonecrosis have been linked for decades.

Id., pages 4 and 5.  

The VA examiner reviewed the Veteran's claims file and noted 
the few instances during the past decade when the Veteran was 
hospitalized and treated with bursts of prednisone, or was 
put on a prednisone taper.  He also noted that the medical 
records from "1987 to the present indicate [the] veteran has 
[a] long history of cocaine abuse and he often used alcohol 
to come down from cocaine."  

Although the Veteran now contends he has "never been a heavy 
drinker and [has] never abused alcohol" [see the Veteran's 
December 12, 2008 Statement in Support of Claim], the VA 
examiner pertinently highlighted records in the Veteran's 
medical history to the contrary, noting that in June 2002, 
the Veteran was "unable to maintain sobriety," and 
"consumed a pint of Vodka" in one day.  In May 2002, the 
Veteran reported drinking four 16 oz. beers/day and "$200 of 
crack cocaine approximately every two weeks," and was 
consuming a 6-pack with cocaine binges in 2004.  The VA 
examiner also noted that a psychiatrist diagnosed the Veteran 
in 2004 with ETOH and cocaine abuse.  See the September 2008 
VA examiner's report, pages 5 and 6.  

The VA examiner specifically based his negative nexus opinion 
on the "clinical references above," and the Veteran's 
"history of long term substance abuse."  Crucially, the VA 
examiner acknowledged the Veteran's periodic short bursts of 
steroids administered in treating the Veteran's asthma, but 
specifically determined that in the Veteran's case, this 
steroid treatment was less likely the cause of his current 
bilateral hip disability.  See id., page 6.  

Accordingly, the September 2008 VA evaluation is the most 
comprehensive report of record, and it does not appear that 
any previous or subsequent examiner had access to more 
information and evidence than the September 2008 VA examiner.  
The VA examination report ultimately contains the most 
persuasive opinion on the matter, and it has support in the 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
[Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion].

The Board accordingly finds the opinion of the September 2008 
VA examiner to be highly probative.

The Veteran has asserted that his hip pain began "the day 
after" his discharge from S.M.H. in April 2006, where he was 
treated with IV steroids and placed on prednisone.  See the 
Veteran's July 2008 Statement in support of claim; see also 
the Veteran's April 27, 2006 Discharge Summary.  The Board in 
no way doubts that such was the case, as the Veteran is 
competent to testify as to his own observable symptoms.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, to the 
extent that the Veteran is attempting to attribute his 
currently diagnosed hip disability to his service-connected 
asthma medication, it is well-settled that as a lay person 
without medical training, the Veteran is not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Indeed, the Veteran specifically told the September 2008 VA 
examiner that his hip problems began after hospitalization 
for asthma in 2006.  As detailed above, the VA examiner 
reviewed the Veteran's medical history and pertinently 
determined that his hip problems were less likely related to 
his periodic steroid treatment.  

Accordingly, the Board finds that the probative evidence of 
record weighs a against a finding that the Veteran's current 
bilateral hip disability is caused or aggravated by his 
service-connected asthma medication.  Wallin element (3) 
therefore remains unsatisfied, and the Veteran's secondary 
service connection claim fails on this basis alone.  

Conclusion

In summary, in the absence of the second and third required 
Hickson element, and the required third Wallin element, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
bilateral hip disability on both a direct and secondary 
basis.  The benefit sought on appeal is accordingly denied.

3.  Entitlement to a total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).  The Court 
noted the following standard announced by the Eighth Circuit 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):
 
 It is clear that the claimant need not be a total 
'basket case' before  the courts find that there is an 
inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and 
mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is  
realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.        See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).  A total disability rating for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. See 38 C.F.R. § 4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in        38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The Veteran is service-connected for coronary artery disease 
(CAD), which is currently rated 60 percent disabling.  The 
Veteran is also service-connected for bronchial asthma, rated 
30 percent disabling, and hypertension, rated 10 percent 
disabling.  The Veteran has a combined disability rating of 
80 percent.

In light of the 60 percent rating currently assigned for CAD, 
the Veteran meets the criteria for schedular consideration of 
TDIU.  See 38 C.F.R. § 4.16(a) (2009).

The Veteran has asserted that he can no longer follow gainful 
employment due to his service-connected disabilities.  See 
the Veteran's June 2009 VA Form 9.  

The Board initially acknowledges that based on the evidence 
of record, as well as determinations from both the SSA and 
the OPM, the Veteran is currently unable to secure or follow 
gainful employment because of his multiple disabilities. 


Indeed, the Veteran has not worked since October 2006, when 
he retired from the Postal Service due to "disability."  
See the Veteran's March 2007 VA Request for Employment 
Information from the U.S. Postal Service.  

However, the key question at issue in this case is whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities alone, without considering the impact the 
Veteran's other nonservice-connected disabilities [to include 
his bilateral hip disability, affective disorder, and 
substance addiction in remission].  See 38 C.F.R. § 3.341.

There are three evidentiary records in the Veteran's claims 
file that establish that the Veteran is unable to follow 
substantially gainful occupation due to general disability, 
but do not specify whether this inability is due to the 
Veteran's service-connected CAD, asthma, or hypertension 
alone.  The first is the above-referenced Postal Service 
record, that merely indicates that the Veteran retired in 
2006 due to "disability."  See the Veteran's March 2007 VA 
Request for Employment Information from the U.S. Postal 
Service.  The second is a medical opinion of Dr. M.E.H., who 
noted in October 2008 that the Veteran has "multiple health 
issues," and "is not able to work at the present time."  
See the October 6, 2008 letter from Dr. M.E.H.  The third is 
the Veteran's recent SSA determination letter, dated March 
17, 2009, which awarded disability benefits, but noted 
consideration of the overall impact that all of the Veteran's 
disabilities have on his employment ability, and not merely 
his service-connected disabilities.  See the March 17, 2009 
SSA Decision, page 3.  

These records serve to establish that the Veteran is 
currently unemployable due the combined impact of his 
disabilities, as conceded above, but do not establish that 
the Veteran's service-connected disabilities alone render the 
Veteran unemployable.

Indeed, there are only two VA examination reports of record 
that specifically evaluate the Veteran's service-connected 
disabilities, and opine as to their impact on the Veteran's 
employment ability.  Against the Veteran's favor is the 
report of the June 2007 VA examiner, who specifically 
evaluated the Veteran's service-connected asthma, CAD, and 
hypertension, and determined that although the Veteran would 
not be able to do any sort of manual labor job, the Veteran 
"would be able to do any sort of indoor sedentary-type job 
as long as he [w]as in a room that had air conditioning in 
the summer months."  See the June 2007 VA examiner's report.  

However, more in the Veteran's favor, is the recent July 2009 
VA examiner's report, which pertinently indicates additional 
limitations on the Veteran's employment ability.  More 
specifically, upon evaluation of the Veteran's service-
connected CAD, asthma, and hypertension, the July 2009 VA 
examiner determined that the Veteran is "limited to 
sedentary activities working on a level surface," and that 
his activity would be restricted to "pushing, pulling and 
lifting in the 10 pound range."  The examiner also indicated 
that the Veteran would be "limited from extremes of 
temperature or humidity," and could not walk more than five 
minutes over the course of an hour.  Finally, the examiner 
noted that the Veteran would also have "limitations imposed 
on frequent care and evaluation required for the multitude of 
his conditions, which would also impact his employability and 
availability for employment."  See the July 2009 VA 
examiner's report, pages 3 and 4.  

The only other evidence of record pertaining to the Veteran's 
ability to maintain gainful employment is the Veteran's 
October 2006 approval of disability retirement benefits from 
the OPM.  See the October 10, 2006 OPM decision letter.  
Crucially, in a separate letter to the Veteran, an OPM 
representative specifically indicated that "in reviewing 
your medical records we have found you to be disabled for 
your position as an Automation Clerk due to your heart 
disease only."  See the October 10, 2006 letter from OPM.  
Although this OPM decision is not controlling for purposes of 
VA adjudication, it is "pertinent" to a veteran's claim.  
Cf. Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Although the June 2007 VA examiner noted that the Veteran 
could perform "any sort" of indoor air-conditioned 
sedentary work, the more recent VA July 2009 examination 
report demonstrates that the Veteran's overall limitations 
due to service-connected disabilities are now more severe.  
Indeed, a simple review of the Veteran's copious amount of 
treatment files for CAD, hypertension, and asthma alone 
during the past five years confirms the July 2009 VA 
examiner's assertion that the Veteran service-connected 
disabilities require frequent care and evaluation, and that 
such would limit his ability to secure or follow gainful 
employment.  As noted above, the OPM has also recently 
awarded the Veteran disability benefits based on his service-
connected heart disease alone.  

Accordingly, after carefully weighing all of the available 
evidence of record, the Board finds that at the very least, 
there exists an approximate balance of evidence for and 
against the Veteran's TDIU claim.  When the evidence for and 
against the claim is in relative equipoise, by law, the Board 
must resolve all reasonable doubt in favor of the appellant.  
See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 
(2009).  

Accordingly, with resolution of doubt in the Veteran's favor, 
the Board concludes that a grant of TDIU is warranted under 
38 C.F.R. § 4.16(a).  

Conclusion

For the reasons and bases expressed above the Board finds 
that the Veteran's claim for TDIU is warranted on a schedular 
basis.  The benefit sought on appeal is accordingly granted.












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating greater than 30 
percent for service- connected bronchial asthma is denied.

Entitlement to service connection for bilateral hip avascular 
necrosis is denied both on a direct and secondary basis. 

Entitlement to TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


